                       Case 1:20-cr-00028-SPW Document 69 Filed 01/21/21 Page 1 of 7
                                         UNITED STATES DISTRICT COURT
                                           DISTRICT OF MONTANA BILLINGS DIVISION

  UNITED STATES OF AMERICA                                                           AMENDED JUDGMENT IN A CRIMINAL CASE

  V.                                                                                 Case Number: CR 20-28-BLG-SPW-1

  MALIYAH JAE CHAVEZ                                                                 USM Number: 17967-046
  Date of Original Judgment or Last Amended Judgment:                                Gillian E. Gosch
  11/23/2020
  Reason for Amendment:                                                              Defendant's Attorney
  □    Correction of sentence on remand ( 18 U.S.C. 3742([)( I) and (2))      D      Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or
                                                                                     3583(e))
  □    Reduction of Sentence for Changed Circumstances                        0      Modification of Imposed Term of Imprisonment for Extraordinary and
       (Fed.R.Crim.P.J5(b))                                                          Compelling Reasons (18 U.S.C. § 3582(c)( l ))
  0    Correction of Sentence by Sentencing Court (Fcd.R.Crirn.P.36)          0      Modification of Imposed Term of Imprisonment for Retroactive
                                                                                     Amcndmcnt(s) top the Sentencing Guidelines ( 18 U.S.C. § 3582(c)(2))
  □    Correction of Sentence for Clerical Mistake (Fed.R.Crim.P.36)          0      Direct Motion to District Coun Pursuant O 28 U.S.C. § 2255 or
                                                                                           O 18 U.S.C. § 3559(c)(7)
 -----------------------�                                                     181    Modification of Restitution Order ( 18 U.S.C. § 3664)

 THE DEFENDANT·
  � pleaded guilry to count(s)                                     I of the Indictment, filed 5/6/2020
      pleaded nolo contendere to count(s) which was
  D accepted by the court

  D was found guilry on count(s) after a plea of not
      guilty

 The derendant is adjudicated guilry of these offenses:
  Title & Section/ Nature of Offense                                                                         Offense Ended             Count
  18:922.1. F Possession Of Stolcn Firearms.                                                                 02/24/2020                I




 The derendant is sentenced as provided in pages 2 through 13 of this judgment. The sentence is imposed pursuant to the Sentencing
 Reform Act of 1984.


           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
. residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
  ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
  circumstances.

                                                                                    mposition of' Judgmen?


                                                                                                       rd�
                                                                           Susan P. Watters, United States District Judge
                                                                           Name and Title of Judge

                                                                           January 21, 2021
                                                                           Date
Case 1:20-cr-00028-SPW Document 69 Filed 01/21/21 Page 2 of 7
Case 1:20-cr-00028-SPW Document 69 Filed 01/21/21 Page 3 of 7
Case 1:20-cr-00028-SPW Document 69 Filed 01/21/21 Page 4 of 7
                    Case 1:20-cr-00028-SPW Document 69 Filed 01/21/21 Page 5 of 7
 AO 245C (Rev. 9/19) Amended Judgment in a Criminal Case                                         Judgment -- Page 5 of 7

DEFENDANT:         MALIY AH JAE CHAVEZ
CASE NUMBER:       CR 20-28-BLG-SPW-1
NOTE: Changes are identified by (*)

                                SPECIAL CONDITIONS OF SUPERVISION
I.      You must have no contact with victim(s) in the instant offense.

2.      You must pay restitution in the amount of $26,470 joint and severally with your co-defendant as directed
        by United States Probation. Payment shall be made to the Clerk, United States District Court, 260 I 2nd
        Avenue North, Billings, MT 59101 and shall be disbursed to: D.H., Billings, MT.

3.      You must participate in a program for mental health treatment as approved by the probation officer. You
        must remain in the program until you are released by the probation officer in consultation with the
        treatment provider. You must pay part or all of the costs of this treatment as directed by the probation
        officer.

4.      You must submit your person, residence, place of employment, vehicles, and papers, to a search, with or
        without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in
        violation of a condition of release. Failure to submit to search may be grounds for revocation. You must
        warn any other occupants that the premises may be subject to searches pursuant to this condition. You
        must allow seizure of suspected contraband for further examination.

5.      You must participate in and successfully complete a program of substance abuse treatment as approved
        by the probation officer. You must remain in the program until you are released by the probation officer
        in consultation with the treatment provider. You must pay part or all of the costs of this treatment as
        directed by the probation officer.

6.      You must abstain from the consumption of alcohol and are prohibited from entering establishments where
        alcohol is the primary item of sale.

7.      You must participate in substance abuse testing to include not more than 365 urinalysis tests, not more
        than 365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of
        supervision. You must pay part or all of the costs of testing as directed by the probation officer.

8.      You must not possess, ingest or inhale any psychoactive substances that are not manufactured for human
        consumption for the purpose of altering your mental or physical state. Psychoactive substances include,
        but are not limited to, synthetic marijuana, kratom and/or synthetic stimulants such as bath salts and spice.

9.      You must not purchase, possess, use, distribute or administer marijuana, including marijuana that is used
        for recreational or medicinal purposes under state law.

10.     You must not use or possess any controlled substances without a valid prescription. If you do have a valid
        prescription, you must disclose the prescription information to the probation officer and follow the
        instructions on the prescription.
                       Case 1:20-cr-00028-SPW Document 69 Filed 01/21/21 Page 6 of 7
 AO 245C (Rev. 9/19) Amended Judgment in a Criminal Case                                                                   Judgment -- Page 6 of 7


 DEFENDANT:         MALIY AH JAE CHAVEZ
 CASE NUMBER:       CR 20-28-BLG-SPW- l
_NOTE: Changes are identified by(*)



                                        CRIMINAL MONETARY PENALTIES
                                         . .
     The defiendant must pay th e tota cnmma  I monetary pena I.ties under th e sch edu I e o f payments.
                                 Assessment                JVTA                  AVAA                     Fine                        Restitution
                                                   Assessment**          Assessment*
 TOTALS                               $100.00             $ 0.00                 $ 0.00                   $.00                        $26,470.00

           □               The detennination of restitution is deferred until
                           (A0245C) will be entered after such detennination.
                                                                               An Amended Judgment in a Criminal Case
           �               The defendant must make restitution (including community restitution) to the following payees in the
                           amount listed below:

                           $26,470 to the Clerk, United States District Court, 2601 2nd Avenue North, Billings, MT 59101 and shall
                           be disbursed to: D.H., Billings, MT.
         lf the defendant makes a partial payment. each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
         § 3664(i), all nonfederal victims must be paid before the United States is paid.




 D     Restitution amount ordered pursuant to plea agreement $
 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612( t). All of the payment options on Sheet 6 may be
       subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 I 2{g).
 �     The court detennined that the defendant does not have the ability to pay interest and it is ordered that:
       � the interest requirement is waived for the          D fine                              � restitution
       D the interest requirement for the                    D fine                              D restitution is modified as follows:
*Amy. Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
*** Findings for the total amount of losses are required under Chapters 109A, 110, I IOA, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
Case 1:20-cr-00028-SPW Document 69 Filed 01/21/21 Page 7 of 7
